Citation Nr: 1232152	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-22 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for asthma (originally bronchitis).

2.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to February 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  It is currently within the jurisdiction of the RO in Columbia, South Carolina.  This matter was remanded by the Board for additional development in October 2009 and April 2011 and has now been returned to the Board for appellate disposition.

The Veteran initially requested a formal RO hearing; however, he withdrew his hearing request in June 2007.

The Veteran, in various correspondences, has mentioned that he has diabetes, sleep apnea, kidney stones, seizures, and other disorders.  It is unclear whether he is claiming service connection for these disorders.  Some have been considered in the past.  If he seeks to open or reopen claims as to these or other issues, he should do so with specificity at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Bronchial Asthma

The Veteran was treated for pneumonia with myositis from May to June 1970, and was treated for bronchitis in November 1970.  He was instructed to stop smoking to alleviate his bronchitis, and was noted to be smoking more than 2 1/2 packs of cigarettes per day.  He had a normal chest x-ray in April 1971.  In a July 1971 rating decision, the RO granted entitlement to service connection for bronchitis, and provided a noncompensable evaluation.

A private treatment record from July 1983 showed the Veteran had diagnoses of obstructive sleep apnea, emphysema, obesity, and COPD.

In September 1993, the Veteran sought emergency treatment for dyspnea and was found to have acute status asthmaticus.  He was noted to have a 60+ pack per year history of smoking, and he related that he had quit smoking in July 1993.  He reported chronic mild wheezing with smoking.  In February 1994, he was noted to have chronic obstructive pulmonary disease.  

Private treatment records described "moderately severe asthma" in April 1994, and stable asthma in January 1997.  He was noted to have controlled bronchitis in November 2002 and severe COPD in February 2003.

The Veteran filed the claim of entitlement to an increased rating for bronchitis in June 2004.  In August 2004, he was afforded a VA examination, where he reported being diagnosed with bronchial asthma in 1989, COPD in 1986, and sleep apnea in 1994.  He described symptoms of shortness of breath and chest tightness and pain upon one flight of exercise with ambulation.  He reported he took up smoking at age 17, smoked a pipe for 8 years until 1978, but denied a further history of tobacco use.  Following chest x-ray and pulmonary function testing (PFTs) the examiner diagnosed stable bronchial asthma and morbid obesity, but also noted that the PFTs shoed moderate restrictive defect with a positive bronchodilator response.

May and June 2004 treatment records from the Veteran's private pulmonologist show that he had "significant COPD" and "severe obstructive sleep apnea."  He was prescribed prednisone, a corticosteroid, for his COPD.

A May 2004 Department of Labor record from Dr. R.S. indicated that the Veteran "was known to have bronchial asthma and sleep apnea."

In April 2006, the Veteran's private pulmonologist provided a statement in support of his claim for Social Security disability, which noted he suffered from COPD which was treated with inhaled steroids.  He had significant dyspnea on exertion, and "although his pulmonary function studies show only a mild obstructive ventilator defect, he has significant dyspnea on exertion...he also suffers from morbid obesity weighing 311 pounds standing 5'9" tall, which contributes to a restrictive ventilator defect."

In March 2007, the Veteran was afforded a VA examination; however, his claims file was not provided to the examiner.  He complained of dyspnea when he exerted himself, and denied productive cough.  He reported being hospitalized 1 1/2 years prior for asthma.  PFTs were interpreted by a pulmonologist to be in the lower limits of normal, with no improvement after bronchodilators.

A private treatment record from August 2007 noted the Veteran had bronchial asthma, sleep apnea, morbid obesity and a restrictive lung disease.

In April 2010, the Veteran was afforded a VA examination; however, again, his claims file was not provided to the examiner.  The Veteran informed the examiner he had only smoked in service, for a total smoking history of less than one year.  Without the claims file, the examiner was not able to realize the Veteran had provided a false history of his tobacco usage.  The examiner was able to review the claims file in October 2010, following pulmonary function testing.  Based on PFTs the examiner diagnosed moderate restrictive ventilator defect with significant improvement post bronchodilator, and a mildly decreased diffusion capacity.

Unfortunately the April 2010 VA examination did not answer many questions asked by the Board in the October 2009 remand, and so the claim was remanded again in April 2011 for compliance with the October 2009 remand.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2011, the Board remanded for an additional examination.  The examiner was to arrange for PFT studies, and to comment on the Veteran's effort.  While the June 2011 examination report included some results of a PFT study, the study itself is not of record.  Additionally, while the Board requested that the examiner "to the extent possible, distinguish the symptoms attributable to the Veteran's service connected bronchial asthma from those of other respiratory disorders including COPD," the examiner reported the Veteran's medications as though they were prescribed for bronchial asthma, while his private pulmonologist has indicated his prednisone was prescribed for his COPD.  Also, while the examiner noted that some of the PFT results indicated emphysema and morbid obesity were responsible for some of his symptoms, in conclusion the examiner found that the Veteran's increased symptoms were due to his bronchial asthma because there was "no significant obstruction noted."  The Board finds this examination inadequate for purposes of deciding this appeal.  Based on a review of the claims file, the Board notes that VA and private physicians have noted both restrictive and obstructive lung disorders.  There is also some indication that symptoms of dyspnea upon exertion are related to COPD and not asthma.  Also, the Veteran's treating pulmonologist has indicated that his COPD and sleep apnea are "severe," yet the June 2011 examiner noted that no significant obstruction was noted in the missing June 2011 PFT results.  On remand, the Veteran should be afforded a VA examination provided by a pulmonologist in an attempt to reconcile the findings.

The Board also notes that the Veteran has indicated he is entitled to service connection for COPD and obstructive sleep apnea, and that "asthma" is the wrong diagnosis.  The Board has referred these issues to the RO and appellant should file specific claims at the RO.  

With respect to tobacco-related disability, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a). 


TDIU

The Veteran has essentially provided informal claims of entitlement to TDIU.  On September 14, 2010, the VA Department of Veterans Benefits Administration (VBA) issue Training Letter (TL) 10-07, SUBJ: Adjudication of Claims for Total Disability Based on Individual Unemployability (TDIU).  The TL addressed, in part, the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a). 

The TL indicated that, "notwithstanding any favorable medical evidence or opinion indicating that the Veteran is unemployable due to service-connected disabilities, a TDIU evaluation may not be granted if the evidence otherwise shows that the Veteran is engaged in, or capable of being engaged in, gainful employment.  Accordingly, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should still be forwarded to the Veteran if a request for a TDIU evaluation is expressly raised by the Veteran or reasonably raised by the evidence of record."  Further, "Once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, will be forwarded to the former employers listed on the form.  The VA Form 21-4192 requests that the employer provide information about the Veteran's job duties, on-the-job concessions, date of and reason for job termination, etc.  A TDIU evaluation should not be denied solely because an employer failed to return a completed VA Form 21-4192."

The Veteran has not provided a VA Form 21-8940, and should be provided with the form, and has not had the opportunity to provide VA Form 21-4192 to the Veteran's prior employer(s).  Additionally, the Veteran should be provided necessary VA examinations to address whether or not the Veteran's service-connected disabilities alone render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the June 2011 pulmonary function test which is referenced in the June 2011 VA examination and associate it with the claims file.  If the test is not available, a report of its unavailability should be included in he claims file.  All attempts to obtain a copy of this report should be documented in the claims folder.

2.  The Veteran should be scheduled for a VA respiratory examination, provided by a pulmonologist.  The entire claims file must be provided to the examiner and he or she must state that it was reviewed in his or her report.  The examiner's report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

The examiner should arrange for PFT studies to be accomplished, with FEV-1 and FEV-1/FVC results required by the rating schedule.  The examiner should comment on the Veteran's effort.  If any of these particular test results cannot be obtained, the examiner must provide an explanation.  If past results are deemed sufficient, they may be used if that is explained.

The Board notes that the claims file contains diagnoses of COPD, obstructive sleep apnea, bronchial asthma, emphysema, and morbid obesity.  As such, the examiner should comment as to whether the Veteran's medications and treatment are for bronchial asthma symptoms or COPD/sleep apnea/emphysema/obesity symptoms.  If possible, the examiner should explain the differences in symptoms between bronchial asthma and COPD/sleep apnea/emphysema/obesity.  If it is not possible to distinguish the symptoms attributable to the Veteran's service connected bronchial asthma from those of other respiratory disorders including COPD the examiner should so indicate (with explanation), and provide what the findings are with respect to the Veteran's overall respiratory impairment.

The examiner must also report on whether the Veteran requires inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication for bronchial asthma, and, if so, whether the use of such therapy is intermittent or daily.  Furthermore, the examiner must indicate whether the Veteran requires at least monthly visits to a physician for required care of exacerbations of bronchial asthma, whether he uses intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids, whether the Veteran had more than one asthma attack per week with episodes of respiratory failure, and whether the Veteran requires daily use of systemic (oral or parenteral) high does corticosteroids or immunosuppressive medications for bronchial asthma.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3.  The RO/AMC should provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.  After receiving a completed VA Form 21-8940, the RO/AMC should forward VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed.

4.  The Veteran should be scheduled for appropriate VA examination(s) to address whether or not the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment.  Specific VA examinations should be provided when appropriate.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

6.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



